Cole, Judge:
This appeal for reappraisement is controlled by United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. 183, C. A. D. 334, by virtue of a written stipulation submitting the case, wherein it is agreed that the issues presented are the same in all material respects as those decided in the cited case, the record in which has been incorporated.
The cited case determined that the so-called British purchase tax described in the law of the United Kingdom entitled, "Finance (No. 2) Act 1940 3 & 4 Geo. 6 Ch. 48,” was not an item to be included in foreign value as defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. §1402 (c)), because said tax was not a part of the price at which such or similar merchandise is freely offered “to all purchasers for home consumption in the usual wholesale quantities and in the ordinary course of trade.”
Undisputed facts establish that the proper basis for appraisement of the instant merchandise is export value, section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), and that such statutory values for the articles in question are the appraised values, less additions made on entry because of advances in similar cases.
Judgment will be rendered accordingly.